UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7377



CHARLES RAY LONG,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-99-73)


Submitted:   February 29, 2000             Decided:   March 14, 2000


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Ray Long, Appellant Pro Se. Steven Andrew Witmer, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Ray Long seeks to appeal the magistrate judge’s order*

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Long v. Angelone, No. CA-99-73

(E.D. Va. Aug. 4, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




    *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                 2